Citation Nr: 1511994	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for residuals of a cervical laminectomy.

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for labile hypertension.

7.  Entitlement to service connection for asbestosis.

8.  Entitlement to service connection for degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was advised by the RO that at his request he was being scheduled for a videoconference hearing before the Board in December 2014.  The same month as the notification letter (and prior to the scheduled hearing date) he responded, indicating that he was declined the videoconference hearing and requesting a Travel Board hearing instead.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As noted above, the Veteran requested, and was scheduled for, a videoconference hearing before the Board in December 2014.  However, in correspondence dated in November 2014 (i.e., well prior to the scheduled hearing date), he indicated that he was declining the videoconference hearing and requesting a Travel Board hearing instead.  He has not withdrawn such request.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a hearing, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  He should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

